Gardner, P. J.
Counsel for the defendants in error moved to dismiss the writ of error in this case on the ground that the bill of exceptions was prematurely brought by the plaintiffs in error under the provisions of Code § 6-701 (1955 Supp.) which reads in part as follows: “No cause shall be carried to the Supreme Court or Court of Appeals upon any bill of exceptions while the same is pending in the court below, unless the decision or judgment complained of, if it had been rendered as claimed by the plaintiff in error, would have been a final disposition of the cause or final as to some material party thereto. . .”
The petition was brought in three counts by counsel for the plaintiffs in error. The trial court sustained the demurrers as to count 3, dismissed that count and left counts 1 and 2 pending in the trial court. Counsel for the plaintiffs in error assigns error on this ruling.
*69Decided June 13, 1957.
Moreton Bolleston, Jr., for plaintiffs in error.
Hurt, Gaines, Baird, Peek .& Peabody, contra.
The assignments of error in the bill of exceptions to this court complaining of the sustaining of the demurrers to count 3 of the petition are prematurely brought under Code § 6-701 (1955 Supp.). See Southern Flour & Grain Co. v. Levy Bice Milling Co., 22 Ga. App. 554 (96 S. E. 593), Railey v. United Life &c. Ins. Co., 25 Ga. App. 301 (103 S. E. 184), and Hill v. Lang, 211 Ga. 484 (86 S. E. 2d 498).

Writ of error dismissed.


Townsend and Carlisle, JJ., concur.